DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 10-14, 24-28, and 37-40 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 8-9, 15, 18, 22-23, 29, 31, 41-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims at issue recite, “a through-focus distribution of the output .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 4, 8-9, 15, 18, 22-23, 29, 31, 41-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 9, 15, 18, 23, 29, 31, and 41-42 is/are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by US 2017/0241914 [Van Heumen].

Regarding Claim 1:
Van Heumen teaches a system for generating pump illumination for a laser sustained plasma (abstract), comprising: 
an illumination source configured to output illumination (Fig. 5 (52)) having a first beam profile with a central peak and decreasing intensity along a transverse direction perpendicular to a propagation direction (Fig. 7 (70)); 
a focusing lens (Fig. 5 (54)); and 
a beam shaper configured to receive the illumination having the first beam profile from the illumination source (para 44 “Further components…”) and configured to output pump illumination having a second pupil power distribution that is different from the first beam profile (Fig. 7 (75), para 64), 
wherein the second beam profile is selected to provide through-focus distribution of the output pump illumination through a focal region around a focal plane when focused with the focusing lens (para 64 – flat-top profile passes through planes adjacent to the focal plane),
wherein the through-focus illumination distribution maintains a plasma in at least a portion of the focal region around the focal plane when focused with the focusing lens (Fig. 6 (42), paras 53-54),
wherein the plasma emits broadband light (para 53),
wherein the second beam profile is further selected to provide an edge steepness of the through focus distribution along the transverse direction in location prior to the focal plane that causes a boundary of the plasma to extend beyond the through focus distribution along the 
wherein the second beam profile is further selected to decrease a peak intensity of the output illumination in the locations prior to the focal plane to decrease a length of the plasma along the propagation direction and associated absorption of the output pump illumination by the plasma to increase a temperature of the plasma relative to a plasma generated without shaping the first beam profile (Para 64 speaks to controlling the distribution’s flatness and focused diameter. Controlling these elements decreases a peak intensity at all locations relative to an unmodified beam, as can be seen in Fig. 7. Since the profile is controlled to provide the same distribution, it would inherently provide any function, including the above italicized function.).  

Regarding Claim 4:
Van Heumen teaches the system of claim 1, wherein the first beam profile comprises at least one of a bell-shaped distribution, a gaussian distribution, or a near-gaussian distribution (Van Heumen (70)).  

Regarding Claim 9:
Van Heumen teaches the system of claim 15, wherein the second beam profile comprises a truncated version of the first pupil power distribution ((75) is a truncated version of (70), as is shown in Fig. 7).

Regarding Claim 15:
Van Heumen teaches a system for generating broadband illumination, comprising: 
a plasma forming material (para 42); 
one or more pump modules (Fig. 5 (52, 54)), each pump module including: 
an illumination source configured to output illumination (Fig. 5 (52)) having a first beam profile with a central peak and decreasing intensity along a transverse direction perpendicular to a propagation direction (Fig. 7 (70)); 
a focusing lens (Fig. 5 (54)); and 
a beam shaper configured to receive the illumination having the first beam profile from the illumination source (para 44 “Further components…”) and configured to output pump illumination having a second pupil power distribution that is different from the first beam profile (Fig. 7 (75), para 64), 
wherein the second beam profile is selected to provide through-focus distribution of the output pump illumination through a focal region around a focal plane when focused with the focusing lens (para 64 – flat-top profile passes through planes adjacent to the focal plane),
wherein the through-focus illumination distribution maintains a plasma in at least a portion of the focal region around the focal plane when focused with the focusing lens (Fig. 6 (42), paras 53-54),
wherein the plasma emits broadband light (para 53),
wherein the second beam profile is further selected to provide an edge steepness of the through focus distribution along the transverse direction in locations prior to the focal plane that causes a boundary of the plasma to extend beyond the through focus distribution along the transverse direction (Fig. 6 shows the boundary of the plasma extending beyond the focus the distribution. Fig. 7 shows the selection of a second beam profile with an edge steepness.),
to decrease a length of the plasma along the propagation direction and associated absorption of the output pump illumination by the plasma to increase a temperature of the plasma relative to a plasma generated without shaping the first beam profile (Para 64 speaks to controlling the distribution’s flatness and focused diameter. Controlling these elements decreases a peak intensity at all locations relative to an unmodified beam, as can be seen in Fig. 7. Since the profile is controlled to provide the same distribution, it would inherently provide any function, including the above italicized function.).  

Regarding Claim 18:
Van Heumen teaches the system of claim 15, wherein the first beam profile comprises at least one of a bell-shaped distribution, a gaussian distribution, or a near-gaussian distribution (Van Heumen (70)).  

Regarding Claim 23:
Van Heumen teaches the system of claim 15, wherein the second beam profile comprises  a truncated version of the first pupil power distribution ((75) is a truncated version of (70), as is shown in Fig. 7).

Regarding Claim 29:
Van Heumen teaches a method of generating broadband illumination (abstract), comprising: 

reshaping the illumination having the first beam profile into to pump illumination having a second beam profile that is different from the first beam profile (Fig. 7 (75), para 64), 
directing the pump illumination to a plasma forming material (Fig. 5 (42)), para 53), 
wherein the second beam profile is selected to provide a through-focus distribution of the output pump illumination through a focal region around a focal plane when focused with the focusing lens (para 64 – flat-top profile, Fig. 6 shows that the distribution continues along the propagation direction),
wherein the through-focus distribution maintains a plasma in at least a portion of the focal region around a focal plane when focuses with the focusing lens (paras 53-54),
wherein the plasma emits broadband light (para 53),
wherein the second beam profile is further selected to provide an edge steepness of the through-focus distribution along the transverse direction in locations prior to the focal place that causes a boundary of the plasma to extend beyond the through-focus distribution along the transverse direction ((Fig. 6 shows the boundary of the plasma extending beyond the focus the distribution. Fig. 7 shows the selection of a second beam profile with an edge steepness.),
wherein the second beam profile is further selected to decrease a peak intensity of the output pump illumination in the locations prior to the focal plane to decrease a length of the plasma along the propagation direction and associated absorption of the output pump illumination by the plasma to increase a temperature of the plasma relative to a plasma generated without shaping the first beam profile (Para 64 speaks to selecting the distribution’s .).  

Regarding Claim 31:
Van Heumen teaches the method of claim 29, wherein the first beam profile comprises at least one of a bell-shaped distribution, a gaussian distribution, or a near-gaussian distribution (Van Heumen (70)), wherein the second beam profile is a truncated version of the first pupil power distribution ((75) is a truncated version of (70), as is shown in Fig. 7).

Regarding Claims 41 and 42:
Van Heumen teaches the systems of claims 1 and 15, wherein the second beam profile comprises a flat-top profile (Fig. 7, para 64). 

Claim 43 is/are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by US 2013/0105712 [Yanagida].

Regarding Claim 43:
Yanagida teaches a system for generating pump illumination for a laser sustained plasma (Fig. 2 (302), para 41), comprising: 
an illumination source configured to output illumination having a first beam profile with a central peak and decreasing intensity along a transverse direction perpendicular to a 
a focusing lens (para 42, Fig. 2 (36); Fig. 2 (22)); and 
a beam shaper Fig. 2 (37), para 41) configured to receive the illumination having the first beam profile from the illumination source and configured to output pump illumination having a second beam profile that is different from the first beam profile ((37) provides an annular beam), 
wherein the second beam profile is an inverted profile having a center-to-edge ratio of less than one (an annular beam has such a ratio; see para 72), is selected to provide a through-focus distribution of the output pump illumination through a focal region around a focal plane when focused with the focusing lens (Fig. 2 (25)), 
wherein the through-focus distribution maintains a plasma in at least a portion of the focal region around a focal plane when focused with the focusing lens (para 72), 
wherein the plasma emits broadband light (The tin droplets inherently generate broadband light when irradiated. This is because the EUV light is generated as part of a blackbody radiation spectrum, which would include broadband light.).



Response to Arguments
Applicant argues that Van Heumen fails to teach the claimed beam profile. This is not persuasive. Van Heumen teaches the limitations at issue in the fashion explained in the above rejections. In particular, Fig. 6 of Van Heumen teaches the claimed through-focus distribution and plasma boundaries, and Fig.7 therein shows the claimed first and second profile.
Applicant argues that Van Heumen fails to inherently provide the functional illumination. In particular, applicant asserts that Van Heumen’s selection of beam profiles in for another purpose. This is not persuasive. The beam profiles of Van Heumen are identical to those claimed. As such, they are assumed to have the same properties unless evidence can be provided to the contrary. Further, the intended effect of a selection is indistinguishable from the inherent effect of a selection. As such, the profile selections of Van Heumen anticipate the selections of the instant invention. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WYATT STOFFA
Primary Examiner
Art Unit 2881